Case 5:18-cv-00920-G Document 49-11 Filed 06/03/19 Page 1of1

Certificate of Registration

This Certificate issued under the seal of the Copyright
Office in accordance with title 17, United States Code,
attests that registration has been made for the work
identified below. The information on this certificate has
been made a part of the Copyright Office records.

Kom flog b—

Acting United States Register of Copyrights and Director

Registration Number

TX 8-578-230

Effective Date of Registration:
April 17, 2018

 

Title

 

Tithe of Werk: Born to be Bound: Alpha's Claim Book |

Completion/Publication

 

 

Year of Completion: 2016
Date of Ist Publication: April 06, 2016
Nation of 1“ Publication: United States
Author
° Author: Rachelle LeAnne Soto
Pseudonym: Addison Cain
Author Created: text
Citizen of: United States
Domiciled in: United States
Copyright Claimant

 

Copyright Claimant:

Rights and Permissions

Rachelle Stafford Soto
1006 Adantic Drive, Stafford, VA, 22554, United States

 

 

Name: Rachelle Soto
Email: addison@addisonlcain.com
Telephone: (703)474-9600
Address: 1006 Atlantic Drive
Stafford, VA 22554 United States
Certification
Name: Rachelle Soto

SOTO_001089
